Title: To John Adams from John Fitzgerald, 25 April 1798
From: Fitzgerald, John
To: Adams, John



25 April 1798

At a numerous Meeting of the Citizens of Alexandria held at the Court House on the 25th. Inst. in pursuance of a publick notice for that purpose, the following resolutions were adopted—with only two dissenting voices Col. John Fitzgerald in the Chair.
Resolved, That the prospect of an impending rupture with the republick of France, is one which is deeply to be deplored; and that war and all measures of Conflict that lead directly to Hostilities with that, or any other Nation, are only to be justified by Causes which affect our national independence: but that when these exist, and are not to be averted by means of amicable negociation, arms become the natural, equitable, and indispensible resort.
Resolved. That the measures which have been adopted, and pursued by the executive of the United States, to obtain retribution for injuries, and to restore Harmony between us and the French Republick, have been truly wise and patriotic, and that the Event has abundantly proven; that on the part of France, there exists, a Corrupt administration, to whom a further application on the principles of justice, must continue to be nugatory.
Resolved, That while a Hope is cherished, that some foreign political Event may soon take place to obviate present appearances, and dissipate the gloom of War, it is expedient nevertheless for the Goverment of this Country, to adopt with promptitude effectual means of defence; to act like the rulers of a free and independent Nation, whose situation & internal resources enable it to scourge every invader of its rights and territories; and that in Conformity with these sentiments, the Citizens of Alexandria, promise a faithful Co-operation with the administration, and a cheerful, and prompt Compliance with any degree or mode of taxation which shall be deemed necessary or expedient.
Resolved, That the foregoing resolutions be published in the Alexandria news papers, and a Copy of them be transmitted, to the President of the United States the President of the Senate, and Speaker of the House of Representatives.
Resolved That John Fitzgerald, E.C. Dick, Robert T. Hooe, James Keith and William Herbert be appointed a Committee, to prepare an address to the President of the United States inclosing the foregoing resolutions
In behalf of the meeting

John Fitzgerald Chairman